DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After non-final office action, applicant filed an argument with amendment to the dependent claims 2 & 17 as advised during the interview. The subject independent claim 1 reproduced below:  
Independent Claim 1 (with claim 16 common elements subject for patenting): 1. “A method / a system for autonomously controlling electric power supplied to a thruster of a spacecraft during electric orbit raising, comprising: determining, by a processor, a state of charge of a battery onboard the spacecraft at an entry into an eclipse during each orbit of a plurality of orbits during the electric orbit raising of the spacecraft; and determining, by the processor, an electric power level used to fire each thruster of a plurality of thrusters during each orbit beginning after the eclipse, based at least on the state of charge of the battery, and that will provide a shortest electric orbit raising duration and minimize thruster propellant usage during electric orbit raising.”

Further prosecution of the claims, in light of applicant arguments discussed during the interview; search results (PE2E, IP.com, Google Patent) revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1 & 16 limitations.

Therefore, Applicant’s arguments, see Applicant Amendment And Response, pages 08-24, filed on 09/15/2021, with respect to independent claims 1 &16 have been fully considered and are persuasive. The rejection of independent claims 1 &16 have been withdrawn.


Some of the closest prior art found on search;

Hruby; Vladimir J. et al.	US 20160368624 A1	GEOSAT PROPULSION SYSTEM ARCHITECTURE WITH ELECTRIC APOGEE MOTOR,
Remarks: Discloses A satellite system and method features electric propulsion thrusters optimized to have a specific impulse for station keeping and receiving power from a solar photovoltaic array via a power management and distribution system during station keeping maneuvers. However, fails to disclose claim elements stated at step 1 above.

Yamagishi; Yasuaki	US 20140109164 A1	RECEPTION APPARATUS AND METHOD, INFORMATION DELIVERY APPARATUS AND METHOD, AND INFORMATION DELIVERY SYSTEM,
Remarks: Discloses an electric power supply information notification unit to notify a monitoring control apparatus of electric power supply information including an electric power supply amount and an electric power supply. However, fails to disclose claim elements stated at step 1 above.

Aguirre Martinez; Miguel	US 20120217348 A1	EARTH OBSERVATION SATELLITE, SATELLITE SYSTEM, AND LAUNCHING SYSTEM FOR LAUNCHING SATELLITES
Remarks: Discloses an Earth observation satellite comprising a solar array, propulsion means and  observation means for Earth observations. However, fails to disclose claim elements stated at step 1 above.

Meyer; Steven D.	US 6031334 A	Method and apparatus for selectively distributing power in a thruster system
Remarks: Discloses a single power control circuit selectively distributes power from a power supply to cathode heater, cathode keeper and thruster magnets of ionic thrusters with effectively monitor and control capabilities. However, fails to disclose claim elements stated at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed.
a. Claims 1 & 16 are allowed independent claims.
b. Claims 2-15 are allowed due to dependencies to the allowed claim 1.
c. Claims 17-20 are allowed due to dependencies to the allowed claim 16.

Invention Drawings:
  
    PNG
    media_image1.png
    672
    970
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    571
    930
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    497
    961
    media_image3.png
    Greyscale
          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                
/BEHRANG BADII/Primary Examiner, Art Unit 3665